Citation Nr: 1816967	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for glaucoma.

2. Entitlement to service connection for right eye injury.

3. Entitlement to service connection for limitation of motion, bilateral legs.

4. Entitlement to service connection for muscle spasms of the legs.

5. Entitlement to service connection for arthritis of the knees.

6. Entitlement to service connection for degenerative disc disease, lumbar spine (to include arthritis, loss of motion of back, and nerves in back).

7. Entitlement to service connection for bilateral ankle disability.

8. Entitlement to service connection for breathing problems. 

9. Entitlement to service connection for allergies.

10. Entitlement to service connection for right ear hearing loss. 

11. Entitlement to service connection for headaches. 

12. Entitlement to service connection for hypertension.

13. Entitlement to service connection for arthritis of the hands (to include swelling).

14. Entitlement to service connection for swelling of the feet. 

15. Entitlement to service connection for cramps in the side.

16. Entitlement to service connection for sleep disturbance 

17. Entitlement to service connection for an acquired psychiatric condition, to include nervousness, depression, and stress. 

18. Entitlement to service connection for growth on skin of the back.

19. Entitlement to service connection for knots on the arms and ears. 

20. Entitlement to service connection for rash on the left leg.

21. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU). 

22. Entitlement to service connection for a neck condition.

23. Entitlement to service connection for muscle spasms in the arms.

24. Entitlement to service connection for ulcers.

25. Entitlement to service connection for sexual dysfunction.

26. Entitlement to service connection for high cholesterol and low potassium.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for right eye injury is denied.


FINDINGS OF FACT

1. The Veteran does not have right ear hearing loss disability for VA purposes.

2. The preponderance of the evidence of record is against a finding that the Veteran's glaucoma is causally related to, or was aggravated by his military service, to include herbicide exposure.

3. The preponderance of the evidence of record is against a finding that the Veteran's right eye condition is causally related to, or was aggravated by his military service, to include herbicide exposure.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for glaucoma have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).

3. The criteria for service connection for a right eye condition have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty for training service from November 1974 to March 1975, and had additional periods of inactive duty training from June 1976 to July 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In March 2014, the Board remanded the issues on appeal. The March 2014 remand, requested in part, that the RO obtain VA medical examinations and opinions in regard to the Veteran's claims for service connection for an eye disability and hearing loss of the right ear. A review of the claims folder reflects that in regard to the issues decided, the RO has substantially complied with the remand instructions. Specifically, the RO obtained VA medical examinations in December 2015 and January 2016 and subsequently issued a Supplemental Statement of the Case (SSOC).

The remaining issues of on appeal are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for hearing loss in the right ear 

The Veteran contends that he has right ear hearing loss related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran has right ear hearing loss that is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has right ear hearing loss for VA purposes.

An essential element of a claim for service connection is evidence of a current disability. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).


A January 2016 VA examination report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
25
LEFT
5
20
15
20
25

The Veteran's speech recognition score was 100 percent for the right ear and 100 percent for the left ear. Based on the foregoing, the Veteran does not have a hearing loss disability for VA purposes. 38 C.F.R. § 3.385.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing). To this extent, the Board finds that the Veteran is competent to report that he has current hearing difficulty within his right ear; however, he has not been shown to be competent to provide a diagnosis of hearing loss disability for VA purposes, as that is based on specific audiometric findings. The Board finds that the clinical evidence of record is more probative than the lay statements.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, hearing acuity thresholds, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has a right ear hearing disability for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2017), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for glaucoma 

The Veteran contends that he has glaucoma related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran has glaucoma that is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has glaucoma related to his military service.

The Veteran's service treatment records (STRs) do not reflect complaints of, or treatment for, glaucoma. The Board notes that during active duty for training purposes, the Veteran's left eye was struck by an ejected rifle round shell. (See April 1977 Statement of Medical Examination and Duty Status). However, the injury was noted as being temporary in nature. Additionally, in a subsequent medical report, the Veteran marked "no" in regard to eye trouble. (See July 1979 Report of Medical History).

The Veteran was afforded a VA medical examination in December 2015. The Veteran was diagnosed with blindness within the right eye and glaucoma bilaterally. The examination report noted the Veteran being treated for insulin dependent diabetes mellitus and severe glaucoma. The examination further noted the Veteran's right eye decrease in visual acuity (blindness), as being attributable to his glaucoma. Noting the Veteran's insulin dependent diabetes, the examiner opined that the Veteran's open-angle glaucoma is less likely than not a result of the Veteran's left eye injury during his military service. The examiner explained that the Veteran does not have traumatic glaucoma.

Based on the above, the Board finds service connection for glaucoma is not warranted.

The Board notes that the Veteran may sincerely believe that he has glaucoma causally related to active service. However, the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such findings. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of the claimed condition for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Entitlement to service connection for right eye injury 

The Veteran contends that he has a right eye condition related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran has a right eye condition that is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has a right eye condition related to his military service.

The Veteran's service treatment records (STRs) do not reflect complaints of, and treatment for, a right eye injury. As noted above, during active duty for training purposes, the Veteran sustained an injury to his left eye. Again, the injury was noted as being temporary in nature and  the Veteran marked "no" in regard to eye trouble in a subsequent July 1979 Report of Medical History. 

The December 2015 VA examination report noted the Veteran as being totally blind in the right eye. The examiner opined that the Veteran's right eye blindness is less likely than not a result of the Veteran's left eye injury during his military service. The examiner explained that the Veteran's total blindness of the right is a result of his non-service connected open-angle glaucoma. 

Based on the above, the Board finds service connection for blindness of the right eye is not warranted.

The Board notes that the Veteran may sincerely believe that his right eye blindness is causally related to active service. However, the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such findings. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of the claimed condition for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to the remaining issues on appeal. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has been treated for, or complained of, multiple conditions, to include headaches, muscle spasms, knee pain, ankle pain, feet pain, hypertension, respiratory issues, skin conditions, and a mental condition among others. Furthermore, the Veteran contends that his claimed conditions may be associated with an event, injury, or disease during his active military service.

In this case, without adequate medical examinations and medical opinions in regard to the Veteran's claimed conditions on appeal, the Board finds the current evidence to be insufficient to decide the claims. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claims to service connection.

The Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for TDIU while remanding the other issues on appeal. Specifically, the Board questions whether the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

As the outcome of the claims on being remanded could have a significant impact on the Veteran's appeal for entitlement to TDIU, the Board finds these matters inextricably intertwined. The Board also notes that an undecided issue "inextricably intertwined" with an issue certified for appeal must be adjudicated prior to appellate review. Thus, the issue for entitlement to TDIU must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for the remaining claims on appeal; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Schedule the Veteran for a VA mental health examination in regard to the claims to service connection for any acquired psychiatric disorder. 

The clinician is requested to furnish whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disorder related to, or aggravated by, his military service. Any opinion provided should include a complete rationale.

3. Schedule the Veteran for a VA medical examination with the appropriate provider in regard to the claims to service connection for bilateral leg condition, bilateral knee condition, low back condition, bilateral hand condition, bilateral feet condition, muscle spasm condition, neck condition, and bilateral ankle condition. 

The clinician is requested to furnish the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has a bilateral leg condition related to, or aggravated by, his military service;

b.) Whether it is at least as likely as not that the Veteran has a bilateral knee condition related to, or aggravated by, his military service;

c.) Whether it is at least as likely as not that the Veteran has a low back condition related to, or aggravated by, his military service;

d.) Whether it is at least as likely as not that the Veteran has a neck condition related to, or aggravated by, his military service;

e.) Whether it is at least as likely as not that the Veteran has a muscle spam condition related to, or aggravated by, his military service;

f.) Whether it is at least as likely as not that the Veteran has a bilateral hand condition related to, or aggravated by, his military service;

g.) Whether it is at least as likely as not that the Veteran has a bilateral feet condition related to, or aggravated by, his military service; and

h.) Whether it is at least as likely as not that the Veteran has a bilateral ankle condition related to, or aggravated by, his military service.

Any opinion provided should include a complete rationale.

4. Schedule the Veteran for a VA medical examination with the appropriate provider in regard to the claims to service connection for high cholesterol and low potassium, hypertension, headaches, ulcers, sexual dysfunction, a respiratory condition, and allergies. 

The clinician is requested to furnish the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has a high cholesterol and low potassium disorder related to, or aggravated by, his military service;

b.) Whether it is at least as likely as not that the Veteran has hypertension related to, or aggravated by, his military service;

c.) Whether it is at least as likely as not that the Veteran has a headache condition related to, or aggravated by, his military service;

d.) Whether it is at least as likely as not that the Veteran has an ulcer condition related to, or aggravated by, his military service;

e.) Whether it is at least as likely as not that the Veteran has a sexual dysfunction condition related to, or aggravated by, his military service; 

f.) Whether it is at least as likely as not that the Veteran has a respiratory condition related to, or aggravated by, his military service; and

g.) Whether it is at least as likely as not that the Veteran has an allergy condition related to, or aggravated by, his military service.

Any opinion provided should include a complete rationale.

5. Schedule the Veteran for a VA medical examination with the appropriate provider in regard to the claims to service connection for a bilateral arm condition, a skin/rash condition, and a cramp condition.

The clinician is requested to furnish the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has a bilateral arm condition related to, or aggravated by, his military service;

b.) Whether it is at least as likely as not  that the Veteran has a skin/rash condition related to, or aggravated by, his military service; and

c.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has a cramp condition related to, or aggravated by, his military service.

6. Then, readjudicate the Veteran's claims in light of all the evidence of record. If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]


Department of Veterans Affairs


